MADDOX, Justice
(dissenting).
I would grant the writ, because I believe the petitioner has set forth sufficient facts to show that State and Federal constitutional questions were raised and preserved relating to a moratorium on outdoor billboard advertising in the City of Brewton.
By voting to grant certiorari review, I should not be understood as stating that the judgment of the Court of Civil Appeals and that of the trial court should be reversed. However, I would like to examine the claim *452that the City of Brewton has acted unconstitutionally in ordering a moratorium on outdoor billboard advertising until it can adopt an ordinance on the matter, but has allowed churches, schools, and at least one other entity, to erect signs and billboards without obtaining a permit.